    Case 20-11157       Doc 198    Filed 12/22/20 Entered 12/22/20 15:51:11          Desc Main
                                    Document     Page 1 of 3

                          UNITED STATES BANKRUPTCY COURT
                                       FOR THE
                         DISTRICT OF MASSACHUSETTS (BOSTON)

In re:
                                                      Chapter 7
Legacy Global Sports, L.P.                            Case No.:20-11157
      Debtor.                                         (Jointly Administered)
____________________________/

                    NOTICE TO WAIVE 30 DAY HEARING REQUIREMENT

         NOW COMES Nissan Motor Acceptance Corporation (“Movant”) a creditor in the above

captioned Chapter 7 proceeding and states the following:

               1. On December 22, 2020, Movant filed a Motion for Relief from Stay (Doc. 197).

               2. Movant wishing to waive the 30-day hearing requirement of § 362.



                                            Nissan Motor Acceptance Corporation
                                            By its attorneys,


         Date: December 22, 2020            /s/ Brian M Kiser, Esq.________
                                            Brian M. Kiser, Esq., # 673022
                                            Marinosci Law Group, P.C.
                                            275 West Natick Road, Suite 500
                                            Warwick, RI 02886
                                            Telephone: (401) 234-9200
    Case 20-11157        Doc 198    Filed 12/22/20 Entered 12/22/20 15:51:11        Desc Main
                                     Document     Page 2 of 3

                           UNITED STATES BANKRUPTCY COURT
                                        FOR THE
                          DISTRICT OF MASSACHUSETTS (BOSTON)

In re:
                                                     Chapter 7
Legacy Global Sports, L.P.                           Case No.:20-11157
      Debtor.                                        (Jointly Administered)
____________________________/



                                         CERTIFICATE OF SERVICE

       I, Brian M Kiser, Esq., of Marinosci Law Group, P.C., do hereby certify that on December 23,
2020, I served a copy of the Notice to Waive 30 day Hearing Requirement and supporting documents
on the attached service list by mailing a copy of same by first class mail, postage prepaid or other
method specified on service list.

         Signed this 22nd day of December, 2020.

                                            /s/ Brian M. Kiser, Esq.________
                                            Brian M. Kiser, Esq., #673022
                                            Marinosci Law Group, P.C.
                                            275 West Natick Road, Suite 500
                                            Warwick, RI 02886
                                            Telephone: (401) 234-9200
VIA ECF
Daniel C. Cohn, Esq., on behalf of Debtor
Jonathan Horne, Esq. on behalf of Debtor
John Fitzgerald, Esq., on behalf of the Assistant US Trustee
Harold B. Murphy, Esq., on behalf of the Trustee
Kathleen R. Cruickshank, Esq., on behalf of the Trustee
Joseph S.U. Bodoff, Esq. and Paula K. Jacobi, Esq., on behalf of Pro Hockey Development (2015), Inc;
Bay State Hockey, LLC; Super Series AAA, LLC; KMD Hockey, LLC; Lynch Hockey, LLC
Andrew G. Lizotte, Esq. on behalf of Trustee
Christopher J Battaglia, Esq., on behalf of Jefferson River Investors I LLC
Lawrence G. Green, Esq. and Thomas Reith, Esq., on behalf of Joseph M. Bradley, Peter D. Bradley
and Alexander Zecca
Anthony L. Gray, Esq., on behalf of William Brandt, Lori Brown, Kathleen Holley and Matt Snyder
Mitchell J. Levine, Esq., on behalf of CAB West LLC
Ryan D. Sullivan, Esq., on behalf of Kimberly Casper
James M. Liston, Esq. on behalf of Neil Holloway
Martin A. Mooney, Esq., on behalf of Honda Financial Services dba American Honda Finance
Corporation
Frank McGinn, Esq., on behalf of Iron Mountain Information Management, Inc.
    Case 20-11157       Doc 198   Filed 12/22/20 Entered 12/22/20 15:51:11   Desc Main
                                   Document     Page 3 of 3

VIA US MAIL
New York Premier Soccer, LLC      Scott Wilson
557 East Ridge Road               408 Summit Ave.
Buffalo, NY 14221                 Westfield, NJ 07090

Jason Murphy                      The Siegfried Group, LLP
85 Candia Road                    c/o Richard G. Placey
Manchester, NH 03109              Montgomery, McCracken,
                                  Walker & Rhoads,
Legacy Global Sports, L.P.        1105 N. Market Street,
77 Sleeper Street                 Suite 1500
Boston, MA 02210                  Wilmington, DE 19801

Melanee Chmiel                    The Siegfried Group, LLP
11494 Balsam Way                  c/o William J. Ulrich
Woodbury, MN 55124                Vice President, Legal &
                                  HR
Lama Chebaclo                     1201 N. Market Street,
4511 Morrland Ave                 Suite 700
Edina, MN 55424                   Wilmington, DE 19801

Lama Chebaclo
4511 Moorland Ave
Edina, MN 55424

Lukas Havlicek
Pod Kaplickou 378
250 72 Predboj
Czech Republic

Craig Jalbert
Verdolino & Lowey, P.C.
124 Washington Street
Foxboro, MA 02035

Paul E. Saperstein Co., Inc.
Auctioneers/Appraisers
c/o Michael Saperstein
148 State Street
Boston, MA 02109
